Citation Nr: 1227644	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to establish entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of consideration for Department of Veterans Affairs (VA) death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1992.  He died in October 2003.  The appellant was his wife at the time of his death.  She appealed to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, determining she was not entitled to service connection for cause of the Veteran's death.  The subsequent November 2008 statement of the case (SOC), adjudicated the issue of whether she may be considered the Veteran's surviving spouse for purposes of VA death benefits, including service connection for cause of death.  The RO had previously considered and denied the issue of whether she may be considered a surviving spouse in January 2004, and she did not appeal that earlier decision.

The Board notes that in her November 2008 Appeal To Board of Veterans' Appeals (VA Form 9), the appellant requested a Travel Board hearing.  However, the appellant failed to appear at her scheduled hearing in April 2011.  Accordingly, the Board is proceeding as though she withdrew this hearing request because the appellant neither filed for a postponement of her hearing nor provided documentation showing good cause for her failure to appear.  38 C.F.R. § 20.704(d) (2011).

This claim is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, proper VCAA notice must be sent to the appellant; further development should be conducted regarding whether the appellant may be recognized as the Veteran's surviving spouse for VA dependency and indemnity compensation (DIC) purposes; further attempts should be made to obtain all of the Veteran's service treatment records; and, the issue of whether the appellant may be recognized as the Veteran's surviving spouse for VA DIC purposes should be readjudicated. 

As an initial matter, the appellant must receive notice regarding the downstream disability rating and effective date elements of her claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  She should also be apprised of the VCAA notice requirements governing new and material evidence claims, which require VA to send a specific notice letter to the claimant that: (1) notifies her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and any applicable legal precedent.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally, she should be provided (1) a statement of the conditions for which a veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant contends that she is the surviving spouse of the Veteran, and as such, that she is entitled to death benefits.  Specifically, on her March 2007 petition to reopen her claim of entitlement to service connection for cause of the Veteran's death, she reported that she was the surviving spouse of the Veteran, who died on October [redacted], 2003.  She submitted a copy of their marriage license, which reported that she and the Veteran were married on August [redacted], 2003.  In the January 2004 administrative denial, which previously denied the appellant's claim, the RO determined the appellant was not the surviving spouse of the Veteran since they were not married for one year or more prior to the Veteran's death.  38 C.F.R. § 3.54(b)(2), (c)(2).  

Entitlement to VA benefits as a "surviving spouse" of a Veteran requires that the appellant be a person (1) of the opposite sex, (2) whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j), (3) who was the spouse of the Veteran at the time of the Veteran's death; (4) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (5) has not remarried since the death of the Veteran or lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50(b) (2011). 

Additionally, for VA dependency and indemnity compensation benefits entitlement purposes, the Veteran must have been married to the appellant for one year or more, or for any period of time if a child was born of the marriage.  In the alternative, the appellant may have been married to the Veteran before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death was incurred or aggravated.  38 C.F.R. § 3.54(c).  

Here, the appellant is not disputing the fact that she was not married to the Veteran for a period of one year or more.  In fact, she stated that they would have been married for more than one year, except for his untimely death due to his service-connected disabilities.  See Appellant's February 2008 statement.  

The record reflects the appellant married the Veteran in August 2003, which is well within the 15 year termination period after his separation from service in July 1992.  If it is determined the Veteran died due to a disease or injury which was incurred in or aggravated by his military service, then the appellant may be paid DIC benefits as a surviving spouse.  The Veteran's death certificate lists the immediate cause of death as cerebral vascular accident, due to or as a consequence of cardiac and pulmonary arrest (i.e., stroke).  

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated at 30 percent disabling; degenerative joint disease of the left shoulder, rated at 10 percent disabling; and, degenerative disc disease of the lumbar spine, rated at 10 percent disabling.  However, in September 2003, the Veteran filed a claim for service connection for seizures, secondary to his PTSD, and hypertension.  The Veteran died before the RO made a determination on these claims.  The appellant argues that, as stated in the May 2002 rating decision, the Veteran was a nuclear, biological, and chemical specialist during his deployment to Saudi Arabia in 1990.  As a result of his military service, she states that he was exposed to chemicals and consequently suffered from seizures due to his PTSD, and hypertension.  

The Veteran's available service treatment records note on-going complaints of and treatment for hypertension as early as July 1987.  Further, the Veteran continued to receive treatment for hypertension, as well as his service-connected disabilities, after his separation from service in July 1992, both from VA and privately.  

Consequently, a medical nexus opinion must be obtained to determine whether any of the Veteran's service-connected disabilities caused or contributed to his death.  Also, consideration must be given to whether the Veteran's diagnosed hypertension caused or contributed to his death.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

Finally, the Board notes that a review of the record reveals that some of the Veteran's service treatment records have not yet been associated with the claims file.  Specifically, the Veteran's entrance examination is not included with the other service treatment records.  And, the RO should make arrangements to obtain any VA treatment records dated from July 2003 until the Veteran's death in October 2003.    

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter that includes a statement of the conditions for which the Veteran was service connected at the time of his death, as well as an explanation as to the information or evidence needed to determine a disability rating and effective date for a claim, as outlined in Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Also, provide the appellant with VCAA notice that complies with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), specifying the basis for the previous denial in January 2004, the evidence and information that is necessary to reopen the claim, and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.

2.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include a copy of his entrance examination.  If these records are not available, a negative reply is requested and must be associated with the claims file. 

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Birmingham VA Medical Center, dated from July 2003 to October 2003.

4.  Thereafter, arrange for an appropriate VA examiner to review the Veteran's claims folder.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any of the the Veteran's service-connected disabilities (PTSD, degenerative joint disease of the left shoulder, and degenerative disc disease of the lumbar spine) caused or contributed substantially or materially to his death. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's diagnosed hypertension caused or contributed substantially or materially to his death. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's cerebral vascular accident had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his in-service hypertension and/or exposure to nuclear, biological, or chemical agents. 

It is essential the examiner discuss the medical rationale underlying the opinion, if necessary citing to specific evidence in the file.

In the event the examiner cannot provide this opinion without resorting to mere speculation, then he or she must also provide some explanation as to why an opinion is not possible or feasible, such as there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted in this subject matter area, or the examiner needs the benefit of additional evidence, information or other procurable data, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA medical report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the issue on appeal.  If this claim remains denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

